        Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 1 of 28



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

        Plaintiff,

                   v.                         Criminal No. 19-150 (FAB)

LUIS MARCANO-GODOY [6], et al.,

        Defendants.


                             OPINION AND ORDER

BESOSA, District Judge.

     Before      the      Court    is     defendant    Luis     Marcano-Godoy

(“Marcano”)’s     motion     to   dismiss    the   indictment    pursuant   to

Article I of the United States Constitution.              (Docket No. 87.)

Marcano also moves to stay the proceedings in this action until

the First Circuit Court of Appeals issues an en banc opinion in

United States v. Aybar-Ulloa, Case No. 15-2377.           (Docket No. 88.)

Defendants    Eddy      Carballo-Brito   (“Caraballo”),   Luis    Del    Valle-

Sánchez (“Del Valle”), Erivel Guilarte-Carreño (“Guilarte”), and

Yoniel Campos-Fernández (“Campos”) join the dismissal and stay

motions.    (Docket Nos. 108, 110, 111, 114, 116, 117, 121 and 122.)

Defendants     Jesús     González-Lunar     (“González-Lunar”)     and    Jesús

González-Rodríguez (“González-Rodríguez”) join only the motion to

stay.    (Docket Nos. 101, 104, 11 and 120.)           For the reasons set
      Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 2 of 28



Criminal No. 19-150 (FAB)                                                     2

forth below, the motion to stay and motion to dismiss are both

DENIED.   (Docket Nos. 87 and 88.)

I.    Background 1

      On February 14, 2019, the United States Coast Guard (“USCG”)

located a “target of interest” (“TOI”) approximately 65 nautical

miles south of the United States Virgin Islands, a known drug-

trafficking area.        (Docket No. 1, Ex. 1 at p. 2.) 2          This vessel

contained possible contraband on deck.             Id.     Subsequently, the

occupants on board the TOI “jettison[ed] their load of suspected

narcotics, later counted as twelve (12) bales.”            Id.    A USCG cutter

recovered the bales and approached the TOI.              Id.     González-Lunar

identified     himself     as   the   master    and      claimed    Venezuelan

nationality for himself and the vessel, the Jeis Julius I.               Id. at

p. 3. 3   The vessel “was taking on water” despite efforts to seal

a leak in the engine room.        (Docket No. 1, Ex. 1 at p. 3; Docket



1 The following allegations are based on the affidavit submitted in support of

the criminal complaint, and the United States Department of State Certification
for the Maritime Drug Law Enforcement Act Case Involving Fishing Vessel Jeis
Julius-I (Venezuela) Federal Drug Identification Number (FDIN) – 2019531845
(hereinafter, Department of State Certification”). (Docket No. 1, Ex. 1; Docket
No. 99, Ex. 1.)

2 The territorial jurisdiction of the United States extends twelve miles from
the shore. United States v. De León, 270 F.3d 90, 91 (1st Cir. 2001). “Outside
the territorial sea are the high seas, which are international waters not
subject to the dominion of any single nation.” United States v. Alaska, 422
U.S. 184, 197 (1975).   The USCG apprehended the defendants in international
waters.

3 The terms “master” and “captain” are synonymous.    United States v. Dávila-
Reyes, 937 F.3d 57, 59 n.1 (1st Cir. 2019).
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 3 of 28



Criminal No. 19-150 (FAB)                                                   3

No. 99, Ex. 1 at p. 1.)       The nine-member crew evacuated the Jeis

Julius I, “[getting] to safety onboard the [USCG cutter].” (Docket

No. 99, Ex. 1 at p. 1.)

      On February 15, 2019, the Government of Venezuela confirmed

registration of the Jeis Julius I and authorized the USCG to search

its cargo and crew.     (Docket No. 99, Ex. 1 at p. 1.)      A week later,

USCG guardsmen arrived in San Juan, Puerto Rico with the defendants

and 12 bales of suspected narcotics.            (Docket No. 1, Ex. 1 at

p. 4.)     The bales tested positive for the presence of cocaine.

Id. at p. 4.        On May 14, 2019, the Government of Venezuela

“confirmed its waiver of jurisdiction over JEUS JULIUS-I, its crew,

and any cargo, to the extent necessary for the enforcement of

United States law.”      (Docket No. 99, Ex. 1 at p. 3.)

      A grand jury returned a three-count indictment charging the

defendants with conspiracy to possess with intent to distribute a

controlled substance onboard a vessel subject to the jurisdiction

of   the   United   States   (count   one),   possession   with   intent   to

distribute a controlled substance onboard a vessel subject to the

jurisdiction of the United States (count two), and conspiracy to

destroy property subject to forfeiture pursuant to section 511(a)

of the Comprehensive Drug Abuse Prevention Act of 1970 (count

three) in violation of the Maritime Drug Law Enforcement Act
      Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 4 of 28



Criminal No. 19-150 (FAB)                                                 4

(“MDLEA”), 46 U.S.C. sections 70502(c)(1), 70503(a) and 70506(a).

(Docket No. 8.) 4

II.   The Motion to Dismiss

      Marcano, Caraballo, Del Valle, Guilarte, and Campos move to

dismiss the indictment, arguing that “Congress has exceeded its

authority under the Piracies and Felonies Clause by enacting the

MDLEA without [requiring] a nexus [to the United States].” (Docket

No. 87 at p. 14.)

      A.   Legal Standard

           The defendants seek to invalidate a federal statute,

invoking “the gravest and most delicate duty that courts are called

to perform.” Blodgett v. Holden, 275 U.S. 142, 148 (1927) (Holmes,

J., concurring).      “Proper respect for a coordinate branch of

government requires that [the Court] strike down an Act of Congress

only if the lack of constitutional authority to pass the [MDLEA]

is clearly demonstrated.”      Nat’l Fed’n of Indep. Bus. v. Sebelius,

567 U.S. 519, 537 (2012) (internal punctuation omitted); Mass. v.

United States HHS, 682 F.3d 1, 15 (1st Cir. 2012) (“Invalidating

a federal statute is an unwelcome responsibility for federal

judges; the elected Congress speaks for the entire nation, its

judgment and good faith being entitled to utmost respect.”).


4  The indictment also names Carlos Requena-Lugo (“Requena”) and Felipe
Rodríguez-Gutiérrez (“Rodríguez”) as defendants. (Docket No. 8.) Requena and
Rodríguez did not join Marcano’s motion to dismiss or the motion to stay.
      Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 5 of 28



Criminal No. 19-150 (FAB)                                                            5

            The defendants shoulder the burden of proving that the

MDLEA is an impermissible exercise of congressional authority.

See Heller v. Doe, 509 U.S. 312, 320-21 (1993) (holding that “the

burden is on the one attacking the legislative arrangement to

[negate] every conceivable basis which might support it, whether

or not the basis has a foundation on the record”).                  Moreover, the

Court presumes that Congress enacted the MDLEA “in accordance with

the Constitution.”          United States v. Dwinells, 508 F.3d 63, 70

(2007) (citation omitted); United States v. Candelario-Santana,

368 F. Supp. 3d 316, 319 (D.P.R. 2019) (Besosa, J.) (citation

omitted).

            The motion to dismiss sets forth a facial challenge,

asserting    in     an     indiscriminate        manner   that     the     MDLEA    is

unconstitutional.          (Docket    No.       87.)   The     defendants    allege,

however,    that   they     present   an    “as     applied”    challenge    to    the

statute.    Id. at p. 16; compare Bucklew v. Precythe, 139 S. Ct.

1112, 1127 (2019) (“A facial challenge is really just a claim that

the   law   or    policy    at   issue     is    unconstitutional     in    all    its

applications.”) with Seling v. Young, 531 U.S. 250, 271 (2001)

(“[A]n ‘as applied’ challenge is a claim that the statute, by its

own terms, infringes constitutional freedoms in the circumstances

of a particular case”).          The arguments set forth in the motion to

dismiss belie the “as applied” designation.
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 6 of 28



Criminal No. 19-150 (FAB)                                              6

          The defendants contend that the MDLEA is invalid without

reference to the nuances of this case or the specific provisions

that purportedly contravene the Constitution.         Essentially, they

seek to dismantle the MDLEA as an ultra vires act of Congress.

Consequently, the Court construes the motion to dismiss as a facial

challenge to the MDLEA.   See, e.g., Nicholas v. Harris, 17 F. Supp.

3d 989, 996 n.4 (C.D. Cal. 2014) (“[T]he gravamen of Plaintiff’s

action is that the laws are unconstitutional because they generally

inhibit the purported right to open carry.         Accordingly, as the

Court has already found, Plaintiff’s claims are a facial, not ‘as

applied,’ challenge to the relevant state statutes”).

          To prevail, the defendants “must establish that no set

of circumstances exist under which the [MDLEA] would be valid.”

United States v. Salerno, 481 U.S. 739, 745 (1987); see, e.g.,

Hightower v. City of Boston, 693 F.3d 61, 78 (1st Cir. 2012)

(“Because Hightower has not shown that the statute lacks any

plainly legitimate sweep, her facial attack fails.”).        This burden

is formidable, posing a “supremely high hurdle.”        United States v.

Sampson, 275 F. Supp. 2d 49, 67 (D. Mass. 2003); see Washington

State Grange v. Washington State Republican Party, 552 U.S. 442,

450-51 (2008) (holding that “[f]acial challenges are disfavored

for several reasons” because they “run contrary to the fundamental

principle of judicial restraint”).
      Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 7 of 28



Criminal No. 19-150 (FAB)                                                        7

     B.      The Maritime Drug Law Enforcement Act

             Congress enacted the Maritime Drug Law Enforcement Act

in   1986    to   diminish      the    operations    of    international      drug

trafficking organizations.              These evasive entities “constantly

refine    their   methods     for     transporting   illegal      narcotics   from

country to country.”          United States v. Carvajal, 924 F. Supp. 2d

219, 224 (D.D.C. 2013); see Lt. CDR Aaron J. Casavant, In Defense

of the U.S. Maritime Drug Enforcement Act: A Justification for the

Law’s Extraterritorial Reach, 8 HARV. NAT’L SEC. J. 191, 199-200

(2017)      (noting    that    Congress       endeavored    to     “counter    the

traffickers’ ‘mothership’ strategy, target[ing] the larger vessels

sailing just outside U.S. territorial seas that were sending

smaller,      faster    vessels        to    bring   contraband       ashore.”).

Consequently, the MDLEA is an expansive statute.                 It provides that

“an individual [on board a vessel subject to the jurisdiction of

the United States] may not knowingly or intentionally:”

     (1)     manufacture or distribute, or possess with intent
             to   manufacture  or  distribute,   a  controlled
             substance;

     (2)     destroy (including jettisoning . . .), or attempt
             or conspire to destroy, property that is subject to
             forfeiture    under   section    511(a)   of    the
             Comprehensive Drug Abuse Prevention and Control Act
             of 1970.

48 U.S.C. §§ 70503(a)(1)—(2).               “[J]urisdictional issues arising

under the [MDLEA] are preliminary questions of law to be determined
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 8 of 28



Criminal No. 19-150 (FAB)                                                        8

solely by the trial judge,” and do not constitute an element of

the offense. 46 U.S.C. § 70504; see United States v. Gil-Martínez,

980 F. Supp. 2d 165, 168 (D.P.R. 2013) (Besosa, J.).

              Vessels subject to criminal liability include, inter

alia, ships “registered in a foreign nation if that nation has

consented or waived objection to the enforcement of United States

law by the United States.”           46 U.S.C. § 70502(c)(1)(C); see United

States v. Vilches-Navarret, 523 F.3d 1, 11 (1st Cir. 2008) (holding

that a vessel “was subject to the jurisdiction of the United

States” because the “Government of Honduras had granted . . .

permission to enforce U.S. law against . . . its cargo and the

people on board”). 5      To facilitate expeditious consent and waiver,

the   MDLEA    provides     that    the   flag   state   may   provide   registry

information “by radio, telephone, or similar oral or electronic

means.”       46   U.S.C.    §     70502(d)(2). 6    A   Department      of   State

certification is conclusive proof of a nation’s claim of registry.


5 “Although there is a presumption that Congress does not intend a statute to
apply to conduct outside the territorial jurisdiction of the United States,
that presumption can be overcome when Congress clearly expresses its intent to
do so.” United States v. Yousef, 327 F.3d 56, 86 (2d Cir. 2003) (citing Foley
Bros. v. Filardo, 336 U.S. 281, 285 (1949)); RJR Nabisco, Inc. v. European Cmty,
136 S. Ct. 2090, 2100 (2016) (“Absent clearly expressed congressional intent to
the contrary, federal laws will be construed to have only domestic
application,”).    Congress explicitly expressed its intent that the MDLEA
prohibit acts committed beyond the territorial jurisdiction of the United
States, overcoming the presumption against extraterritorial application.

6 Every vessel is required to “sail under the flag of one State only and, save

in exceptional cases. . . shall be subject to its exclusive jurisdiction on the
high seas.” Convention on the High Seas, art. 6, Apr. 29, 1958, 13 U.S.T. 2312,
450 U N.T.S. 82.
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 9 of 28



Criminal No. 19-150 (FAB)                                                           9

Id.; United States v. Cardales-Luna, 632 F.3d 731, 737 (1st Cir.

2011) (holding that the Secretary of State designee “need only

certify that the ‘foreign nation’ where the vessel is registered

‘has    consented        or     waived     objection’”     to    United      States

prosecution).

            The MDLEA recognizes that “controlled substances aboard

vessels    is    a    serious      international     problem,    is    universally

condemned, and presents a specific threat to the security and

societal    well-being        of    the   United     States.”     46      U.S.C.    §

70501(c)(1)(C).         Congress specified that the MDLEA “applies even

though the act is committed outside the territorial jurisdiction

of the United States.”               46 U.S.C. § 70503(b).            Federal law

enforcement officers are ubiquitous on the high seas, “constantly

patrolling the Western Hemisphere’s major narcotics trafficking

vectors with the intent of locating and then boarding those vessels

suspected of illicit drug trafficking.”                Capt. James D. Carlson

and Lt. Timothy N. Cronin, Transnational Organized Crime in the

Maritime Domain, and Broader Consideration for the United States’

Interagency, 4 U. MIAMI NAT’L SEC. & ARMED CONF. L. REV. 43, 47 (2013).

            1.       The Define and Punish Clause

                     The linchpin of the defendants’ argument is that

Congress    exceeded      its      authority    in    enacting   the      MDLEA    by

prohibiting      acts     committed       in   international     waters     without
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 10 of 28



Criminal No. 19-150 (FAB)                                                          10

requiring a “nexus” to the United States.                      (Docket No. 87 at

pp. 14—15.)         “The    powers   of    the   legislature    are    defined    and

limited; and that those limits may not be mistaken or forgotten,

the constitution is written.”                Marbury v. Madison, 5 U.S. (1

Cranch) 137 (1803) (Marshall, C.J.) (invalidating a provision of

the Judiciary Act of 1789).               Accordingly, Congress “can exercise

only the powers granted to it.”             McCulloch v. Maryland, 17 U.S. (4

Wheat) 316 (1819) (Marshall, C.J.).

                     The MLDEA derives from Article I, granting Congress

the authority to “define and punish Piracies and Felonies committed

on the high seas, and Offences against the Law of Nations.”                      U.S.

CONST. art. I, § 8, cl. 10.                Since the founding of the United

States, “the ability to effectively prosecute crime committed on

the    high   seas    was    seen    as    vital   to    the   interests    of    the

Confederation.”           Adam H. Kurland, First Principles of American

Federalism and the Nature of Federal Criminal Jurisprudence, 45

EMORY L.J. 1, 23-4 (1996) (noting that the framers convened the

Constitutional Convention in part because “crimes occurring on the

high    seas,   by     definition     occurred      outside      the    territorial

jurisdiction of a particular state and thus made the issue of state

prosecution problematic”).           In fact, the Define and Punish Clause

is    the   “only    specific     grant     of   power    to   be   found   in    the

Constitution        for     the   punishment       of    offenses      outside    the
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 11 of 28



Criminal No. 19-150 (FAB)                                                 11

territorial limits of the United states.” United States v. Suerte,

291 F.3d 366, 376 (5th Cir. 2002).         The Constitution does “not

explicitly require [that] a nexus between the unlawful conduct

committed on the high seas and the United States be established

before Congress can punish that conduct.”       United States v. Nueci-

Peña, 711 F.3d 191, 198 (1st Cir. 2013).

                The framers entrusted Congress to define “felonies”

within the context of Article I “[f]or the sake of certainty and

uniformity.”   THE FEDERALIST NO. 42, at 262 (James Madison) (Clinton

Rossiter ed., 1961).      The meaning of the term “felony” varied,

“even in the common law of England” and among the states.               Id.;

United States v. Smith, 18 U.S. (5 Wheat) 153 (1820) (noting that

the phrase “felonies committed on the high seas” is “necessarily

somewhat indeterminate”).      Ultimately, the Constitution “give[s]

Congress wide latitude to define and punish crime on the high seas

without being moored to an existing definition, whether under the

law of nations, the common law, or another nation’s statute.”

Nathan S. Chapman, Due Process Abroad, 112 NW. U. L. REV. 377, 402

(2017).

          2.    Discussion

                The following international law principles provide

an analytical framework for determining whether the MDLEA is a

permissible exercise of congressional authority:           (1) national,
      Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 12 of 28



Criminal No. 19-150 (FAB)                                                          12

(2) passive           personality,          (3)       objective         territorial,

(4) protective, (5) universal, and (6) territorial.                        RESTATEMENT

(THIRD)   OF   FOREIGN RELATIONS LAW   OF THE   UNITED STATES § 402 (AM. LAW INST.,

6th Edition, November 2019 update); see United States v. Robinson,

843 F.2d 1 (1st Cir. 1988) (upholding an extraterritorial drug-

trafficking         statue   based     on   the    protective     and   territorial

principles); United States v. Lidinilah, Case No. 20-033, 2020

U.S. Dist. LEXIS 59391, at *8—10 (D.P.R. Apr. 3, 2020) (Arias-

Marxuach, J.). 7       Only the latter three principles are relevant to

the defendants’ motion to dismiss. 8

               3.     The   Territorial,    Protective            and     Universal
                      Principles of Jurisdiction

                      The territorial principle provides that “a state

may exercise jurisdiction with respect to all persons or things

within its territory.”          Benedict on Admiralty, § 112(a)(3) (2019)

(hereinafter, “Benedict”). This doctrine is “the most common basis


7  International law is defined as the “rules and principles of general
application dealing with conduct of states and of international organizations
and with their relations inter se, as well as with some of their relations with
persons, whether natural or juridical.” RESTATEMENT (THIRD) OF FOREIGN RELATIONS LAW
OF THE UNITED STAETS, § 101 (AM. LAW. INST. 1987). Sources of international law
include customary law and international agreements.       Id. § 102. Customary
international law is a compilation of “those clear and unambiguous rules by
which states universally abide, or to which they accede, out of a sense of legal
obligation and mutual concern.” Igartúa-de La Rosa v. United States, 417 F.3d
145, 175 (1st Cir. 2005).

8 The Harvard Research Project developed this framework in 1935 “to codify the

principles of jurisdiction under international law.” United States v. Yunis,
681 F. Supp. 896, 900 (D.D.C. 1988) (citing Harvard Research in International
Law, Jurisdiction with Respect to Crime, 29 Am. J. Int’l L. 435, 445 (Supp.
1935).
        Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 13 of 28



Criminal No. 19-150 (FAB)                                                           13

of jurisdiction over crime in the United States”.                  Christopher L.

Blakesley,      Criminal     Law:       United    States     Jurisdiction        Over

Extraterritorial Crime, 73 J. CRIM. L. & CRIMINOLOGY 1109, 1114 (1982).

Pursuant to the territorial principle, “ships on the high seas are

regarded as [the] territory of their flag state and placed under

the     exclusive     jurisdiction        of     the    latter     by      customary

international law.”        Id. § 112(a)(4); United States v. Arra, 630

F.2d 836 (1st Cir. 1980) (“Vessels have the nationality of the

nation whose flag they are entitled to fly . . . and are subject

to [that] nation’s jurisdiction when on the high seas.”).

                    The   protective      principle     “permits     a    nation    to

assert    jurisdiction     over     a   person    whose    conduct     outside     the

nation’s territory threatens [its] security.”                Robinson, 843 F.2d

at 3.    Pursuant to this principle, foreign citizens are criminally

liable for conduct that is “potentially adverse” with “actual or

intended effect[s]” inside the United States.                 See, e.g., United

States v. Batson, 818 F.3d 651, 670 (11th Cir. 2016) (upholding an

act   prohibiting     overseas      sex    trafficking     because       this   crime

“implicates the national security of the United States.”).

                    The   universal       principle     pertains     to    behavior

“recognized by the international community as [constituting] crime

against     humanity,”     (i.e.    slave      trade,   piracy   and      genocide).

Benedict, § 112(b)(4).         This principle “holds that a nation may
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 14 of 28



Criminal No. 19-150 (FAB)                                                14

prosecute offenses to which it has no connection at all – the

jurisdiction is based solely on the extraordinary heinousness of

the alleged conduct.”      Eugene Kontorovich, The Piracy Analogy:

Modern Universal Jurisdiction’s Hollow Foundation, 45 HARV. INT’L

L.J. 183 (2004); see United States v. Dávila-Reyes, 937 F.3d 57,

70 (1st Cir. 2019) (noting that the universal principle “departs

from the more typical requirement of a specific connection between

the state exercising jurisdiction and the person or conduct being

regulated”) (Lipez, J., concurring) (citation omitted).

          4.    The MDLEA and the Territorial Principle

                Marcano, Caraballo, Del Valle, Guilarte, and Campos

contend that the protective principle is an insufficient basis for

exercising extraterritorial jurisdiction, but fail to address the

territorial principle.    (Docket No 87.)      This omission is fatal to

their motion to dismiss.

                a.    Precedent   from   the   Frist   Circuit   Court   of
                      Appeals

                      In United State v. Robinson, the First Circuit

Court of Appeals addressed the constitutionality of the Marihuana

on the High Seas Act (“MHSA”), a drug-trafficking statute with

extraterritorial reach.     843 F.2d 1 (1st Cir. 1988) (Breyer, J.).

United States law enforcement officers arrested the defendants 500

miles east of North Carolina onboard the M/V Juan Robinson, a
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 15 of 28



Criminal No. 19-150 (FAB)                                                         15

Panamanian          vessel.     Id.     at    2.     The   Government    of   Panama

subsequently “permit[ted] the United States to apply its law.”

Id. at 4.      On appeal, the defendants argued that “Congress did not

intend to exceed the bounds of international law” by enacting a

statute that “forbids offshore drug possession.”                   Id. at 2—3

                              The     defendants      questioned     whether     the

protective      principle       justified      prosecution    of   “foreigners    on

foreign ships [in international waters] from possessing drugs that

. . . might be bound to Canada, South America, or Zanzibar.”                     843

F.2d at 3.          This argument was, however, “beside the point.”              Id.

at    4.      The    Robinson       court   upheld   the   defendant’s   conviction

pursuant to the territorial principle, “a perfectly adequate basis

in international law for the assertion of American jurisdiction.”

Id.        Consent provided by the Government of Panama constituted an

exception to exclusive flag state jurisdiction. Id. (“It is clear,

under international law’s ‘territorial principle,’ that a ‘state

has jurisdiction to prescribe and enforce a rule of law in the

territory of another state to the extent provided by international

agreement with the other state.”) (citing RESTATEMENT (SECOND)                    OF

FOREIGN RELATIONS LAW     OF THE    UNITED STATES §3(3) (1965)).     This holding

is consistent with well-established precedent. See The Schooner

Exchange v. McFadden, 11 U.S. (7 Cranch) 116, 136 (1812) (“The

jurisdiction of the nation within its own territory is necessarily
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 16 of 28



Criminal No. 19-150 (FAB)                                                 16

exclusive and absolute . . . All exceptions, therefore, to the

full and complete power of a nation within its own territories,

must be traced to the consent of the nation itself”) (Marshall,

C.J.); United States v. Green, 671 F.2d 46, 52 (1st Cir. 1982)

(holding that the Convention on the High Seas and federal statutes

provide “ample authority for the Coast Guard to board and search

a foreign flag vessel [in international waters] when the flag state

consents”).

            5.   The MDLEA and Flag State Consent

                 Courts routinely rely on the rationale set forth in

Robinson,     solidifying    the    consent     exception   to   flag   state

jurisdiction.     In United States v. Cardales, the crew of a “go-

fast” vessel jettisoned 1080 pounds of marijuana into the Atlantic

Ocean, approximately 150 miles south of Puerto Rico.               168 F.3d

548, 551 (1st Cir. 1999).           The flag state confirmed “that [the

vessel was of] Venezuelan registry . . .          and authorized the arrest

of and application of [the MDLEA].”           Id. at 552.   The crew members

argued on appeal that “the Fifth Amendment Due Process Clause

requires the government to prove a nexus between their criminal

conduct and the United States.”        Id.    Flag state consent satisfied

due process requirements, however, obviating an obligatory nexus

to the United States.       Id.    In dictum, the First Circuit Court of

Appeals observed that:
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 17 of 28



Criminal No. 19-150 (FAB)                                               17

     The question of whether Congress intended to override
     international law is not presented here. To the extent
     that international law requires a nexus to the United
     States, that nexus requirement is not overridden by the
     MDLEA, but instead is satisfied by the foreign flag
     nation’s authorization to apply U.S. law to the
     defendants and by the congressional finding that drug
     trafficking aboard vessels threatens the security of the
     United States.

168 F.3d at 553 n.2.

                The First Circuit Court of Appeals has repeatedly

refused to mandate a nexus requirement in MDLEA prosecutions,

albeit in dicta or in actions subject to a plain error standard of

review.   See United States v. Rodríguez, 507 F.3d 749, 761-62 (1st

Cir. 2007) (“We have previously held that the MDLEA does not

contain such a nexus requirement; the flag nation’s consent to

jurisdiction is sufficient”) (citing United States v. Bravo, 489

F.3d 1, 7 (1st Cir. 2007) (“We do not read the MDLEA to require a

jurisdictional nexus.”)); Nueci-Peña, 711 F.3d at 197 (holding

that the “MDLEA does not require a nexus between a defendant’s

conduct and the United     States”).

                Although the First Circuit Court of Appeals has not

“squarely passed on whether Congress’s authority [in the Define

and Punish Clause] is restricted to crimes with a United States

nexus,” district courts often cite Robinson and its progeny in

denying motions to dismiss MDLEA actions on this basis.             United

States v. Reid-Vargas, Case No. 14-747, 2015 U.S. Dist. LEXIS 60735
      Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 18 of 28



Criminal No. 19-150 (FAB)                                                     18

*17 (D.P.R. May 6, 2015); United States v. Díaz-Docel, 990 F. Supp.

2d   163,   164   (D.P.R.     2014)   (holding     that   the   MDLEA    is   a

“constitutional exercise of Congress’ power under the Felonies

Clause’”) (citing Nueci-Peña, 711 F.3d at 198)) (Besosa, J.). 9

Moreover, the majority of federal appellate courts are in agreement

that Congress acted within the parameters of Article I. 10

                  The circumstances before this Court are glaringly

similar to the facts in Cardales.            The Government of Venezuela

consented to the application of United States law. (Docket No. 99,


9 See also United States v. Salazar-Realpe, Case No. 15-087, 2015 U.S. Dist.
LEXIS 80016 *7 (D.P.R. June 18, 2015) (holding that the “MDLEA is
constitutionally valid under the Define and Punish Clause”) (Delgado-Hernández,
J.); United States v. Ramírez, Case No. 19-117, 2019 U.S. Dist. LEXIS 189135
*4-5 (D.P.R. Oct. 28, 2019) (holding that the “MDELA does not exceed Congress’
power under the Define and Punish Clause”) (Cerezo, J.); United States v. Trapp,
Case No. 16-159, 2017 U.S. Dist. LEXIS 101569 *17 (D.P.R. May 11, 2017) (holding
that the “Felonies Clause provided sufficient congressional authority to enact
the MDLEA”) (McGiverin, Mag. J.); Singleton v. United States, 789 F. Supp. 492
(D.P.R. 1991) (“[T]here is nothing offensive to the Constitution nor
inconsistent with international law for the United States to assert jurisdiction
over its own vessel in international waters to prohibit the activity prescribed
by this statute, not for the United States to do the same over a vessel the
flag country of which has ceded jurisdiction to the United States.”) (Fusté,
J.).

10See United States v. Pérez-Oviedo, 281 F.3d 400, 403 (3rd Cir. 2002) (holding
that MDLEA “expresses the necessary congressional intent to override
international law to the extent that international law might require a nexus to
the United States for the prosecution of the offenses defined in the [statute]”)
(quotation omitted); Suerte, 291 F.3d at 375 (holding that “international law
does not require a nexus” when the flag state consents to the application of
United States law); United States v. Rendón, 354 F.3d 1320, 1325 (11th Cir.
2003) (holding that “this circuit . . . has not embellished the MDLEA with a
nexus requirement) (citation omitted).     The Ninth Circuit Court of Appeals
adopts a minority view, “require[ing] a “nexus between the prohibited activity
and the United States” pursuant to the Due Process Clause. United States v.
Perlaza, 439 F.3d 1149, 1168-69 (9th Cir. 2006) (“The fact that the Government
received Colombia’s consent to seize the members of the Gran Tauro, remove them
to the United State, and prosecute them under United States law in federal court
does not eliminate the nexus requirement.”).
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 19 of 28



Criminal No. 19-150 (FAB)                                                        19

Ex. 1.)     Although the defendants are foreign citizens, the Jeis

Julius I is registered in Venezuela, and interdiction occurred on

the high seas, the MDLEA nonetheless applies in this case because

the flag state provided consent to prosecute.                  Extraterritorial

jurisdiction is proper pursuant to the territorial principle.

Accordingly, the motion to dismiss is denied.

            6.      The Defendants’ Arguments are Unavailing

                    Five pages of the motion to dismiss consists of a

quote from United States v. Bellaizac-Hurtado, a decision issued

by the Eleventh Circuit Court of Appeals.                  700 F.3d 1245 (11th

Cir.   2012).        The   facts    involved      in    Bellaizac-Hurtado       are

distinguishable from those at issue here.                In Bellaizac-Hurtado,

the USCG observed a suspicious fishing vessel in Panamanian waters.

Id.    Subsequently, the Panamanian Navy “pursued the vessel until

[the   crewmen]      abandoned     [ship]   and    fled     into    the   jungle,”

recovering    760    kilograms     of   cocaine.         Id.       Panamanian   law

enforcement officers located the crew “in various locations on the

beach and in the jungle.”          Id. at 1248.        A grand jury charged the

crewmen with violating the MDLEA after the Government of Panama

consented to the application of United States law.                        Id.   The

Bellaizac-Hurtado court vacated their convictions, holding that

drug-trafficking is not an “Offence[] against the Law of Nations”

within the meaning of the Define and Punish Clause.                  Id. at 1247.
        Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 20 of 28



Criminal No. 19-150 (FAB)                                                   20

                   Bellaizac-Hurtado      is    inapplicable     because   the

crewmen were apprehended on foreign territory, not on the high

seas.      Id. at 1257-58.       In fact, the Bellaizac-Hurtado court

recognized that Congress possesses the “constitutional authority

to restrict conduct on the high seas, including . . . the Felonies

Clause” in Article I.            Id. at 1257 (“We have always upheld

extraterritorial convictions under our drug trafficking law as an

exercise of power under the Felonies Clause.”).             Just this year,

the Eleventh Circuit Court of Appeals reaffirmed that “MDLEA is a

valid exercise of Congress’s power under the Felonies clause as

applied to drug trafficking crimes without a ‘nexus’ to the United

States.” United States v. Cabezas-Montano, 949 F.3d 567, 587 (11th

Cir. 2020).       Accordingly, Bellaizac-Hurtado is inapplicable and

only undermines the defendant’s motion to dismiss.

                   The defendants cite United States v. Aybar-Ulloa

and United States v. Dávila-Reyes for the proposition that “drug

trafficking is not a specific threat to the security and societal

well being of the USA.”       947 F.3d 121 (1st Cir. 2020); 937 F.3d 57

(1st    Cir.   2019).     Both   decisions     concern   MDLEA   prosecutions

involving stateless vessels.          United States v. Aybar-Ulloa, 913

F.3d 47, 50 (1st Cir. 2019) (“[The defendant] conceded below that

he was on board a vessel ‘without nationality.’”); Dávila-Reyes,

937 F.3d at 62 (“Appellants’ primary constitutional challenge
        Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 21 of 28



Criminal No. 19-150 (FAB)                                                                21

targets a section of the MDLEA that allows U.S. authorities to

deem a vessel ‘without nationality’ – i.e., ‘stateless’ – when

certain conditions are met.”).                     This distinction is significant

because the nationality of a vessel, or lack thereof, implicates

which principle of extraterritorial jurisdiction is applicable.

                     In Dávila-Reyes, the First Circuit Court of Appeals

affirmed       the   defendants’        convictions,           holding    that    “[under]

governing       .    .     .    precedent,         the    protective       principle    of

international        law       permitted     the     United    States    to    arrest   and

prosecute [the defendants].”                   937 F.3d at 64.            The statutory

language       set   forth      in    the    MDLEA    resounds     in    the     protective

principle,      stating        that   “trafficking        in    controlled     substances

aboard vessels is a serious international problem, is universally

condemned, and presents a specific threat to the security and

societal well-being of the United States.”                       Id. at 62 (citing 46

U.S.C. § 70501). Judge Kermit V. Lipez issued a concurring opinion

“to explain why . . . our circuit’s caselaw on the protective

principle of international law is flawed.”                       Id.     The concurrence

differentiated stateless vessels (i.e. protective principle) from

foreign vessels (i.e. territorial principle).                      Id. at 68. (noting

that Cardales “focused primarily on consent, and [the First Circuit

Court     of     Appeals]        only       briefly      addressed       the   protective

principle”).
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 22 of 28



Criminal No. 19-150 (FAB)                                                     22

                 The     Aybar-Ulloa      court    initially     affirmed    the

defendant’s MDLEA conviction because the “United States, as a

matter of international law, may prosecute drug offenders on

stateless ships found on the high seas.”              913 F.3d at 54.       In a

dissenting opinion, Judge Juan R. Torruella argued that Congress

cannot “prosecute conduct by foreign nationals on the high seas

that have no nexus to the United States.”                Id. at 59. (citing

Eugene    Kontorovich,    Beyond    the   Article    I   Horizon:    Congress’s

Enumerated Powers and Universal Jurisdiction over Drug Crimes, 93

MINN. L. REV. 1191, 1212 (2009)).

                 The First Circuit Court of Appeals subsequently

vacated    the   Aybar-Ulloa       decision,      granting    the   defendant’s

petition for an en banc hearing.           United States v. Aybar-Ulloa,

947 F.3d 121 (1st Cir. 2020).             The en banc petition cited the

following “question of exceptional importance:” “whether Congress

exceeded its authority under the article I, section 8, clause 10

to the United States Constitution by enacting the [MDLEA], as

applied to a defendant on a stateless vessel whose conduct bore no

nexus to the United Sates.”           Petition for Appellant at 1, Case

No. 5-2377 (Jan. 23, 2019) (emphasis added).                 The First Circuit

Court of Appeals set forth six questions for the parties to address

in their respective briefs in anticipation of oral argument,
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 23 of 28



Criminal No. 19-150 (FAB)                                                          23

repeatedly referring to “stateless” vessels.                  947 F.3d at 121-22. 11

For instance, the en banc order questioned whether “the protective

principle [allows] a nation to prosecute all drug trafficking on

the high seas that take place on stateless vessels.”                   Id. at 121.

The sole issue before the Ayar-Ulloa court is whether Congress

possesses the authority to prohibit criminal conduct on stateless

vessels without a nexus to the United States.

                  Unlike Aybar-Ulloa, this action pertains to the

prosecution of individuals apprehended onboard a foreign vessel in

international waters.           Here, the United States “has jurisdiction

to prescribe and enforce a rule of law in the territory of another

state to the extent provided by international agreement with that

other state.”         Cardales, 168 F.3d at 553.                The USCG obtained

consent from the Government of Venezuela to search the cargo and

crew of the Jeis Julius I, a permissible exercise of its sovereign

authority pursuant to the flag state rule.                  (Docket No. 99, Ex. 1;

RESTATEMENT (THIRD)   OF   FOREIGN RELATIONS LAW   OF THE   UNITED STATES § 522 cmt.

e    (1987)   (“Interference       with   a   ship    that    would   otherwise    be

unlawful under international law is permissible if the flag state

has consented.”); United States v. Rogers, 150 U.S 1893) (“[A]

vessel is deemed part of the territory of the country to which she



11The First Circuit Court of Appeals set oral argument for June 23, 2020.         Case
No. 15-2377 (1st Cir. May 19, 2020) (oral argument order).
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 24 of 28



Criminal No. 19-150 (FAB)                                                24

belongs”); Lauritzen v. Larsen, 345 U.S. 571, 584 (1953) (“Perhaps

the most venerable and universal rule of maritime law . . . is

that which gives cardinal importance to the law of the flag.”).

Moreover, Venezuela waived jurisdiction “to the extent necessary

for the enforcement of United States law.” (Docket No. 99, Ex. 1.)

Accordingly, the defendants are subject to the jurisdiction of the

United States pursuant to the territorial principle.             See, e.g.,

Weir v. United States, Case No. 19-23420, 2020 U.S. Dist. LEXIS

16076, at *21 (S.D. Fla. Jan. 30, 2020) (“[Under] the territorial

principle, the United States is empowered to criminalize conduct

on the high seas even if such conduct occurs on a foreign vessel,

so long as the country in which the vessel is registered ‘consented

or waived objection to the enforcement of United States law by the

United States.’”) (quoting 46 U.S.C. § 70502(c)(1)(C)).

                  The defendants rely on Professor Eugene Kontorovich

(“Kontorovich”)    throughout   their   motion   to   dismiss.      (Docket

No. 87.)   He asserts that “[in] general, the Constitution does not

empower Congress to legislate over foreigners in international

waters or abroad.”     93 MINN. L. REV at 1251. Professor Kontorovich

purports that universal jurisdiction is reserved for a discrete

category of crimes (i.e. piracy).       Id.   Drug trafficking is not,

he claims, an offense subject to universal jurisdiction.                Id.

According to Professor Kontorovich, the MDLEA is unconstitutional
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 25 of 28



Criminal No. 19-150 (FAB)                                                      25

because it does not contain a nexus requirement.                    Id.     Other

scholars disagree.          See Casavant, 8 Harv. Nat’l Sec. J. at 118

(“Although        drug-trafficking     is    not   subject     to   [universal

jurisdiction] because it is not recognized as a universal crime

like slavery or genocide, the MDLEA remains a valid exercise of

congressional power pursuant to the Define and Punish Clause

because [universal jurisdiction] is not the only rationale for the

exercise     of    U.S.     criminal   jurisdiction     over   maritime      drug

trafficking.”).

                    Courts     have    rejected    Professor    Kontorovich’s

arguments, noting that he expresses “an opinion of what the law

ought to be, not what it is.”               Carvajal, 924 F. Supp. at 254.

Precedent from the First Circuit Court of Appeals, the United

States District Court for the District of Puerto Rico, and the

majority of federal appellate courts persuade this Court that the

MDLEA is a proper exercise of the authority instilled in Congress

by the Define and Punish Clause of Article I.

                    The defendants speculate that “[i]f the USA has no

limits to the exercise of its police power in the high seas, how

will the USA manage, or respond to, countries that would similarly

choose to apply their laws in the high seas.”              (Docket No. 87 at

p. 14.)    The MDLEA does not exist in a vacuum.          The United Nations

Convention        Against    Illicit   Traffic     in   Narcotic    Drugs    and
       Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 26 of 28



Criminal No. 19-150 (FAB)                                                         26

Psychotropic      Substances      of     1988    (“1988    Vienna       Convention”)

underscores that the MDLEA is consistent with international law.

1582   U.N.T.S.    95,    28    U.L.M.    493    (1989). 12      The    1988   Vienna

Convention serves to “promote cooperation among the Parties so

that they may address more effectively the various aspects of

illicit traffic in narcotics,” “recognizing that the eradication

of illicit traffic is a collective responsibility of all States.”

Id. art. 2.       Pursuant to this agreement, participating states

“shall co-operate to the fullest extent possible to suppress

illicit traffic by sea, in conformity with the law of the sea.”

Id. art. 17(1).          The United States and Venezuela, among other

states, “shall adopt such measures as may be necessary to establish

as criminal offense under its domestic law” the production and

distribution of narcotic drugs.                 Id. art. 3.       The 1988 Vienna

Convention implicitly endorses flag state consent in Article 4,

providing that a party may “establish its jurisdiction over [drug-

trafficking] offenses . . . which that Party has been authorized

to   take   appropriate        action    pursuant     to      article   17.”     Id.

art. 4(b)(ii).      Article 17 requires the parties to enter “into


12 In 1988, the United Nations Commission on Narcotic Drugs held a conference
in Vienna to adopt a draft of this convention, “which had been over three years
in the making.” 28 I.L.M. 497 (1989). The United States and Venezuela ratified
the 1988 Vienna Convention in 1990 and 1991, respectively. See Multilateral
Treaties Deposited with the Secretary-General, Vol. I, Part I, pg. 581 (Apr. 1,
2009) (available at https://treaties.un.org/doc/source/publications/MTDSG/200
9-vol.1-english.pdf) (last visited May 15, 2020).
     Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 27 of 28



Criminal No. 19-150 (FAB)                                                      27

bilateral or regional agreements” to enforce the Convention.                  Id.

art. 17(c)(9).

                   In 1991, the United States and Venezuela entered

into a bilateral agreement to implement Article 17 of the 1988

Vienna Convention.        See Agreement between the Government of the

United   States    of    America   and   the   Government   of    Venezuela    to

suppress    illicit     traffic    in    narcotic   drugs   and    psychotropic

substances by sea, TIAS 11827.             This agreement sets forth the

procedure    for    obtaining      registry    verification       and   boarding

authorization.     Id.    Section 8 provides that:

     If the Party conducting the boarding and search
     discovers evidence of illicit traffic aboard the suspect
     vessel, or determines that the vessel is configured for
     illicit traffic, the Party may temporarily detain the
     vessel and person on board. In such cases, the Party
     shall promptly report orally the results of the boarding
     and search to the flag State . . . in order to obtain
     the decision by the flag State as to which Party is to
     exercise enforcement jurisdiction, and what actions will
     be taken with the vessel, cargo, and persons on board.
     The   flag   State  shall   communicate   its   decision
     expeditiously.

Id. § 8 (emphasis added).           The 1988 Vienna Convention and the

ensuing bilateral agreement constitute additional evidence that

the MDLEA comports with international law.

            7.     The Motion to Stay

                   The defendants maintain that “the issues presently

before the Court of Appeals for the First Circuit in [Aybar-Ulloa]
      Case 3:19-cr-00150-FAB Document 123 Filed 05/21/20 Page 28 of 28



Criminal No. 19-150 (FAB)                                                28

impact the issues presented . . . in the motion to dismiss.”

(Docket No. 88 at p. 1.)         The issues in Aybar-Ulloa are not,

however, pertinent to this action.            See Supra Part II(c)(4).

Accordingly, the motion to stay is denied.

IV.   Conclusion

      For the reasons set forth above, the motion to dismiss the

indictment and the motion to stay are DENIED.            (Docket Nos. 87

and 88.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, May 21, 2020.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
